PCIJ_B_14_DanubeCommission_LNC_NA_1927-12-08_ADV_01_NA_02_EN.txt. 80

OBSERVATIONS BY Mr. MOORE.

While concurring in the conclusions and generally in the
reasoning of the Court’s Opinion, which stands as a monument —
to the laborious care with which all views and suggestions
have been considered, I desire to say that, in my opinion, the
first and main question, whether “under the law at present in
force” the European Commission has the same powers from
Galatz to Braila as it has below Galatz, shrinks on legal
analysis into.a small compass and is essentially simple.

That the law at present in force is first of all the Definitive
Statute of July 23rd, 1921, a treaty signed and ratified by all
the Parties to the present controversy, is undisputed ; and of
this treaty, as the merest reading of it will show, the manifest
purpose is to assure, by means of two international bodies,
respectively called the European Commission and the River
Commission, the international control of the navigation of the
entire navigable course of the Danube down to and into the
sea. While Article 6 states that the jurisdiction (compétence)
of the European Commission, which administers the sector
navigable for sea-going ships, extends up to the point where
the jurisdiction of the River Commission begins, and Article 9
states that this point is Braila, Article 39 stipulates for all
practicable uniformity and consistency of administrative
conditions over the entire internationalized stream, above
Braila as well as below. It goes without saying that these
objects never can be attained if the physical continuity of
international control is interrupted, or if legal variety is to
prevail in each sector. There is no room in either aspect for
an “excluded middle”.

It is. also undisputed that, so far as concerns the European
Commission, the very foundation’ of the Definitive Statute is
the retention by the Commission of the powers it had before
the war. The Treaty of Versailles, in pursuance of which the
OBSERVATIONS BY Mr. MOORE 81

Statute was, made,.expressly provides that the European Com-
mission ‘‘reassumes the powers it possessed before the war”.
Article 5 of the Statute declares in identical terms that the
Commission retains the powers it had before the war, and
Article 6, in designating the upstream limit of the Com-
mission’s powers, speaks of its jurisdiction (compétence) as
remaining in the same conditions as in the past and without
any modification of its actual limits. When, therefore, the
Statute: designates Braila as the point to which the jurisdiction
of the European Commission extends, the Statute itself
unequivocally and conclusively fixes Braila as the place to
which the jurisdiction of the Commission extended before ‘the
war. The question whether this extension was based on
“tolerance”, or on the Treaty of London of 1883, is now
immaterial. No matter what the pre-war basis of the extension
may have been, the Statute has supplied a basis of legal
permanence. L

It is now contended, however, that the European Commission’s
jurisdiction (compétence) between Galatz and Braila is not: the
same as that between Galatz and the sea, and that, while the
Commission has full jurisdiction below Galatz, it has, between
Galatz and Braila, only technical powers (compétence technique)
and not juridical powers (compétence juridique). But we look
in vain in the Definitive Statute for any such distinction ;
nor is it to be found in any of the treaties, conventions, inter-
national acts or arrangements which the Statute confirms. It
is not mentioned in any legal instrument. It is indeed sought
to be injected into the case under cover of the clause in Art-
icle 6 of. the Statute, which speaks of the maintenance of past
jurisdictional limits. But this clause neither mentions nor:
even remotely hints at any local severance of juridical from .
technical: powers; and, when a definite legal basis for the
distinction is required, the concrete response ‘is the so-called
Interpretative Protocol, a legally unclassified paper, which, in
spite of its name, is neither incorporated nor referred to in
the Interpretative Clauses annexed to the Statute and ratified
as a part of ‘it. ot
OBSERVATIONS BY Mr. MOORE 82

But. even the “Interpretative Protocol” does not speak of
“technical’’ powers and “‘juridical’’ powers. On the contrary,
while saying that by Article 6 of the Statute no modification
is made in the previous conditions or limits of the administra-
tive régime, it declares that the powers ofthe European Commis-
sion must continue to be exercised, in the same manner asin
the past, in conformity with the treaties, international acts and
the regulations to which the present Parties to the Commission
have adhered, and that the Commission shall continue, as in
the past, to take care of the navigable channel between Galatz
and Braila and its pilotage service. The alleged distinction
between juridical powers. and technical powers is nowhere
mentioned and, when the argument is tested, the entire
residuum is the claim that the express mention of the power
to take care of the navigable channel and its pilotage service
is to be interpreted as excluding the exercise of any juridical
powers.

This claim, however, at once encounters two fundamental
objections. The first is, that the claim is completely at variance
with the plan of internationalization as it has existed on the
Rhine and other rivers-since 1815 and on the Danube since 1856.
The adoption of this plan had no connection whatever with
any capitulatory or extraterritorial system, no such system
having existed among the States on the Rhine. The organization,
with the assent and co-operation of the territorial sovereign,
of a special service, international in character, with combined
juridical and technical powers, constituted a fundamental part ~
of the original plan, solely because it was conceived to be the
appropriate means of assuring not only consistently improved
conditions of navigation, but also freedom of navigation for all
flags under a uniform law uniformly administered. The second
objection is that, by the very terms of the various inter-
national instruments under which the Interpretative Protocol
states that the European Commission is to continue to exer-
cise its powers, the Commission’s juridical powers are directly
associated with the care of the navigable channel and the
pilotage service, no less than with its other activities. Nothing
can be plainer than this upon the face of all the international |
OBSERVATIONS BY Mr. MOORE 83

agreements relating to the Danube, including the Public Act
of Galatz of 1865, the Additional Act of 1881, and all the
Regulations of Navigation and Police down to the present
time. In order, therefore, to. establish the suggested distinction
in the legal situation between Galatz and Braila and the
sector between Galatz and the sea, it would be necessary to
show that the juridical powers in terms conferred upon
the Commission by international agreements of undisputed
validity have been renounced or abandoned, either expressly
or by implication. No such proof has been adduced, and to
argue that, in its absence, the European Commission now
possesses above Galatz no juridical powers, is in effect to
maintain that the specific provisions of the Definitive Statute,
and of the previous international acts which-it confirms, have
been impliedly revoked by what the Interpretative Protocol .
failed to say. |

The law at present in force is, in my judgment, precisely
set forth in the brief statement just made. The theory that
the words “actual limits’, in Article ‘6 of the Definitive
Statute, may be held to mean that the force, the effect, and
even the survival of all other provisions, including those that
declare its fundamental purpose, and those of the prior
international agreements which Article 5 unreservedly con-
firms, must in future be contingent on affirmative proof, espe-
cially in the form of penal sentences, that each particular
power conferred on the Commission not only was actually
exercised, but was exercised in this, that, or the other sense,
is hardly susteptible of legal discussion. On this theory, obe-
dience to the law, or indeed the absence of proofs of its
violation, would have the effect of annulling it. The supposi-
tion that the contracting Parties implanted in the Statute,
consciously or unconsciously, a disintegrant. so subtle and
extraordinary, is, from the point of view of legal interpreta-
tion, hardly conceivable.

(Signed) J. B. Moore.
